NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 07a0701n.06
                          Filed: September 28, 2007

                                            No. 06-4670

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


FEDERAL HOME LOAN MORTGAGE                        )
CORPORATION,                                      )
                                                  )
       Plaintiff-Appellee,                        )
                                                  )    ON APPEAL FROM THE UNITED
v.                                                )    STATES DISTRICT COURT FOR THE
                                                  )    NORTHERN DISTRICT OF OHIO
CYNTHIA G. LAMAR,                                 )
                                                  )
       Defendant-Appellant,                       )
                                                  )
CYNTHIA G. LAMAR,                                 )
                                                  )
       Plaintiff-Appellant,                       )
                                                  )
v.                                                )
                                                  )
LERNER, SAMPSON & ROTHFUSS, L.P.A.,               )
                                                  )
       Defendant-Appellee.                        )


       Before: SUTTON and McKEAGUE, Circuit Judges; and FORESTER, District Judge.*


       PER CURIAM. Cynthia G. Lamar appeals the district court’s grant of summary judgment

in favor of Lerner, Sampson & Rothfuss, L.P.A., rejecting her claim that the Lerner law firm violated

the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq., when it included the notice required

under the Act with the summons and complaint that it served on her. A recent decision by another

       *
        The Honorable Karl S. Forester, Senior United States District Judge for the Eastern District
of Kentucky, sitting by designation.
panel of our court, see Federal Home Loan Mortgage Corp. v. Lamar, No. 06-4335, __ F.3d __,

2007 WL 2768305 (6th Cir. Sept. 25, 2007), governs this appeal. Save for the fact that the earlier

case involved a different mortgage from the one at issue here, it parallels this case in every other

material respect: It involves the same primary parties, the same key facts, the same complaints and

the same defenses. See JA 75 (district court stating that “the claims raised here are identical to those

raised [in Case No. 06-4335]”); id. at 117 n.1 (Lamar acknowledging that the two cases present

“identical issues”). In the earlier case, our court affirmed the district court’s grant of summary

judgment for LS&R, concluding that “LS&R effectively conveyed notice of Lamar’s right to dispute

the validity of her debt.” Lamar, __ F.3d __, 2007 WL 2768305, at *1. Because that panel’s

decision was filed prior to this opinion, we are bound by it. See Salmi v. Sec’y of Health & Human

Servs., 774 F.2d 685, 689 (6th Cir. 1985). Accordingly, for the reasons set forth in that panel’s

opinion, we affirm.




                                                 -2-